                   Case 20-11518-KBO               Doc 373       Filed 11/05/20         Page 1 of 5




                             THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re                                                         Chapter 11

    KLAUSNER LUMBER TWO LLC,                                      Case No. 20-11518-KBO

                               Debtor.1

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                 HEARING ON NOVEMBER 9, 2020 AT 10:00 A.M. (EASTERN TIME)

     This hearing will be held telephonically via CourtCall. All parties wishing to appear must do
                  so telephonically by contacting CourtCall, LLC at 866-582-68782.

                          Topic: Klausner Lumber Two LLC 20-11518 (KBO)
                    Time: November 9, 2020 10:00 AM Eastern Time (US and Canada)

MATTERS GOING FORWARD

1.          Motion of the Debtor Pursuant to Bankruptcy Rule 9019, Local Rule 9013-1 and 11 U.S.C.
            §§ 105(a) and 363(b), for Entry of an Order Authorizing the Settlement with the County
            (D.I. 95, filed 7/28/20).

            Objection Deadline: August 11, 2020 at 4:00 p.m. (ET); extended to August 13, 2020 at
            4:00 p.m. (ET) for the Official Committee of Unsecured Creditors and Carolina Sawmills,
            LP

            Responses Received:

            a.       Carolina Sawmills, L.P.’s Objection to the Motion of the Debtor Pursuant to
                     Bankruptcy Rule 9019, Local Rule 9013-1 and 11 U.S.C. Secs. 105(a) and 363(b),
                     for Entry of an Order Authorizing the Settlement with the County [Docket No. 95]
                     (D.I. 127, filed 8/13/20).




1
            The last four digits of the Debtor’s EIN is 4897. The Debtor’s mailing address is P.O. Box C, Redding Ridge
            CT, 06876

2
            The Court will use CourtCall for audio during the hearing. Any party that wants to participate in the hearing
            must make arrangements to do so through CourtCall by telephone (866-582-6878) or facsimile (866-533-
            2946). If you do not make timely arrangements, you may not be able to participate in the Hearing.
           Case 20-11518-KBO         Doc 373      Filed 11/05/20    Page 2 of 5




     Related Pleadings:

     a.     The Official Committee of Unsecured Creditors’ Statement in Support of the
            Motion of the Debtor Pursuant to Bankruptcy Rule 9019, Local Rule 9013-1 and
            11 U.S.C. §§ 105(a) and 363(b), for Entry of an Order Authorizing the Settlement
            With the County (D.I. 123, filed 8/11/20);

     b.     The Debtor’s Reply in Support of the Motion of the Debtor Pursuant to Bankruptcy
            Rule 9019, Local Rule 9013-1 and 11 U.S.C. §§ 105(a) And 363(b), for Entry of
            an Order Authorizing the Settlement with the County (D.I. 318, filed 10/16/20);

     c.     Exhibit C to The Debtor’s Reply in Support of the Motion of the Debtor Pursuant
            to Bankruptcy Rule 9019, Local Rule 9013-1 and 11 U.S.C. §§ 105(a) And 363(b),
            for Entry of an Order Authorizing the Settlement with the County (D.I. 320, filed
            10/16/20).

     d.     Certification of Counsel Regarding (I) Proposed Order Approving Settlement with
            Halifax County, (II) Proposed Further Order Approving DIP Financing, and (III)
            Proposed Settlement of objections of Carolina Sawmills, L.P. (D.I. TBD, filed
            TBD)

     Status: The parties are in the process of finalizing a settlement and will submit a revised
     order under certification of counsel prior to the hearing.

2.   Motion of the Debtor for Entry of an Order (I) Authorizing the Debtor to Obtain Post-
     Petition Financing, Granting Senior Post-Petition Security Interests and According
     Superpriority Administrative Expense Status Pursuant to Sections 364(c) and 364(d) of the
     Bankruptcy Code, (II) Authorizing the Use of Cash Collateral, (III) Modifying the
     Automatic Stay, and (IV) Granting Related Relief (D.I. 130, filed 8/13/20).

     Objection Deadline: August 27, 2020, at 4:00 p.m. (ET).

     Responses Received:

     a.     Carolina Sawmills, L.P.’s Objection to Motion of the Debtor for Entry of an Order
            (I) Authorizing the Debtor to Obtain Post-Petition Financing, Granting Senior Post-
            Petition Security Interests and According Superpriority Administrative Expense
            Status Pursuant to Sections 364(c) and 364(d) of the Bankruptcy Code, (II)
            Authorizing the Use of Cash Collateral, (III) Modifying the Automatic Stay, and
            (IV) Granting Related Relief [Dokcet No. 130] (D.I. 173, filed 8/27/20);

     b.     Exhibits to Carolina Sawmills, L.P.’S Objection to Motion of the Debtor for Entry
            of an Order (I) Authorizing the Debtor to Obtain Post-Petition Financing, Granting
            Senior Post-Petition Security Interests and According Superpriority Administrative
            Expense Status Pursuant to Sections 364(c) and 364(d) of the Bankruptcy Code,
      Case 20-11518-KBO         Doc 373     Filed 11/05/20     Page 3 of 5




       (II) Authorizing the Use of Cash Collateral, (III) Modifying the Automatic Stay,
       and (IV) Granting Related Relief [Docket No. 173] (D.I. 174, filed 8/28/20);

c.     Exhibit I to Carolina Sawmills, L.P.’S Objection to Motion of the Debtor for Entry
       of an Order (I) Authorizing the Debtor to Obtain Post-Petition Financing, Granting
       Senior Post-Petition Security Interests and According Superpriority Administrative
       Expense Status Pursuant to Sections 364(c) and 364(d) of the Bankruptcy Code,
       (II) Authorizing the Use of Cash Collateral, (III) Modifying the Automatic Stay,
       and (IV) Granting Related Relief [Docket No. 173] (D.I. 175, filed 8/28/20); and

Related Pleadings:

a.     Order Shortening Notice of Hearing on the Motion of the Debtor for Entry of an
       Order (I) Authorizing the Debtor to Obtain Postpetition Financing, Granting Senior
       Post-Petition Security Interests and According Superpriority Administrative
       Expense Status Pursuant to Sections 364(c) and 364(d) of the Bankruptcy Code,
       (II) Authorizing the Use of Cash Collateral, (III) Modifying the Automatic Stay,
       and (IV) Granting Related Relief (D.I. 133, filed 8/14/20);

b.     Notice of Filing of Revised Proposed Form of Order (I) Authorizing the Debtor to
       Obtain Post-Petition Financing, Granting Senior Post-Petition Security Interests
       and According Superpriority Administrative Expense Status Pursuant Sections
       364(c) and 364(d) of the Bankruptcy Code, (II) Authorizing the Use of Cash
       Collateral, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief
       (D.I. 149, filed 8/19/20);

c.     Declaration of Daniel T. Motulsky (D.I. 168, filed 8/26/20);

d.     Declaration of Leopold Stephan (D.I. 169, filed 8/27/20);

e.     Declaration of J.T. Atkins in Further Support of The Motion of the Debtor for Entry
       of an Order (I) Authorizing the Debtor to Obtain Post-Petition Financing, Granting
       Senior Post-Petition Security Interest and According Superpriority Administrative
       Expense Status Pursuant to Sections 364(c) and 364(d) of the Bankruptcy Code,
       (II) Authorizing the Use of Cash Collateral, and (III) Granting Related Relief (D.I.
       176, filed 8/28/20);

f.     Supplemental Declaration of Robert Prusak In Support of DIP Financing (D.I. 182,
       filed 8/30/20);

g.     Reply in Support of Its Motion for Entry of an Order (I) Authorizing the Debtor to
       Obtain Post-petition Financing, Granting Senior Post-Petition Security Interests
       and According Superpriority Administrative Expense Status Pursuant to Sections
       364(c) and 364(d) of the Bankruptcy Code, (II) Authorizing the Use of Cash
       Collateral, (III) Modifying the Automatic Stay (IV) Granting Related Relief (D.I.
       183, filed 8/30/20);
           Case 20-11518-KBO         Doc 373      Filed 11/05/20    Page 4 of 5




     h.     Supplemental Declaration of Leopold Stephan (D.I. 315, filed 10/15/20).

     i.     Debtor’s Supplemental Reply in Support of its Motion for Entry of an Order (I)
            Authorizing the Debtor to Obtain Post-Petition Financing, Granting Senior Post-
            Petition Security Interests and According Superpriority Administrative Expense
            Status Pursuant to Sections 364(C) and 364(D) of the Bankruptcy Code, (II)
            Authorizing the Use of Cash Collateral, (III) Modifying the Automatic Stay, and
            (IV) Granting Related Relief (D.I. 319, filed 10/16/20);

     j.     Exhibits C and D to Debtor’s Supplemental Reply in Support of its Motion for
            Entry of an Order (I) Authorizing the Debtor to Obtain Post-Petition Financing,
            Granting Senior Post-Petition Security Interests and According Superpriority
            Administrative Expense Status Pursuant to Sections 364(C) and 364(D) of the
            Bankruptcy Code, (II) Authorizing the Use of Cash Collateral, (III) Modifying the
            Automatic Stay, and (IV) Granting Related Relief (D.I. 322; filed 10/16/20);

     k.     Notice of Filing of Revised Proposed Order & Budget (D.I. 327, filed 10/19/20).

     l.     Certification of Counsel Regarding (I) Proposed Order Approving Settlement with
            Halifax County, (II) Proposed Further Order Approving DIP Financing, and (III)
            Proposed Settlement of objections of Carolina Sawmills, L.P. (D.I. TBD, filed
            TBD)

     Status: The parties are in the process of finalizing a settlement and will submit a revised
             order under certification of counsel prior to the hearing.


Dated: November 4, 2020              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                     /s/ Nader A. Amer
                                     Robert J. Dehney (No. 3578)
                                     Eric D. Schwartz (No. 3134)
                                     Daniel B. Butz (Bar No. 4227)
                                     Nader A. Amer (Bar No. 6635)
                                     1201 North Market Street, 16th Floor
                                     P.O. Box 1347
                                     Wilmington, Delaware 19899-1347
                                     Telephone: (302) 658-9200
                                     Facsimile: (302) 658-3989
                                     Email: dbutz@mnat.com
                                            namer@mnat.com

                                     - and -

                                     WESTERMAN BALL EDERER                        MILLER
                                     ZUCKER & SHARFSTEIN, LLP
Case 20-11518-KBO   Doc 373    Filed 11/05/20   Page 5 of 5




                    Thomas A. Draghi (admitted pro hac vice)
                    Alison M. Ladd (admitted pro hac vice)
                    1201 RXR Plaza
                    Uniondale, NY 11556
                    Tel: 516-622-9200
                    tdraghi@westermanllp.com
                    aladd@westermanllp.com

                    Counsel for Klausner Lumber Two LLC
